
	
		II
		112th CONGRESS
		2d Session
		H. R. 5912
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 20, 2012
			Received
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to prohibit the use of public funds for political party
		  conventions.
	
	
		1.Prohibiting use of
			 presidential election campaign funds for party conventions
			(a)In
			 generalChapter 95 of the Internal
			 Revenue Code of 1986 is amended by striking section 9008.
			(b)Clerical
			 amendmentThe table of sections of chapter 95 of such Code is
			 amended by striking the item relating to section 9008.
			2.Conforming
			 amendments
			(a)Availability of
			 payments to candidatesThe third sentence of
			 section
			 9006(c) of the Internal Revenue Code of 1986 is amended by
			 striking , section 9008(b)(3),.
			(b)Reports by
			 Federal election commissionSection 9009(a) of such Code is
			 amended—
				(1)by adding
			 and at the end of paragraph (2);
				(2)by striking the
			 semicolon at the end of paragraph (3) and inserting a period; and
				(3)by striking
			 paragraphs (4), (5), and (6).
				(c)PenaltiesSection
			 9012 of such Code is amended—
				(1)in subsection
			 (a)(1), by striking the second sentence; and
				(2)in subsection (c),
			 by striking paragraph (2) and redesignating paragraph (3) as paragraph
			 (2).
				(d)Availability of
			 payments from presidential primary matching payment accountThe
			 second sentence of section 9037(a) of such Code is amended by striking
			 and for payments under section 9008(b)(3).
			3.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to elections occurring after December 31,
			 2012.
		
	
		
			Passed the House of
			 Representatives September 19, 2012.
			Karen L. Haas,
			Clerk
		
	
